United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1111
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Tabatha A. Veasley,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 30, 2010
                                 Filed: October 6, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       After Tabatha Veasley pleaded guilty to conspiring to distribute and possess
with intent to distribute at least 5 grams of a mixture or substance containing cocaine
base, the district court1 sentenced her at the bottom of the applicable guideline range
to 27 months in prison and 5 years of supervised release. This appeal followed, in
which counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the crack-to-powder cocaine ratio in the guidelines is unsound, and that
the court’s strict application of the guidelines resulted in an unreasonable sentence.

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
In a supplemental pro se brief, Veasley argues that her sentence is too high, she did
not understand the guidelines, and she signed the plea agreement based on her
counsel’s promise that he would fight for a shorter sentence. We affirm.

       Upon careful review, we conclude that Veasley’s sentence is not unreasonable,
see United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (standard
of review); United States v. Valadez, 573 F.3d 553, 556 (8th Cir. 2009) (per curiam)
(presumption of reasonableness); United States v. Watson, 480 F.3d 1175, 1177 (8th
Cir. 2007) (discussing abuse of sentencing discretion); and we note that the court
expressly acknowledged its discretion to vary from the guideline range. Further, if
counsel is raising a constitutional argument about the crack and powder cocaine ratios
in 21 U.S.C. § 841(b), that argument fails. See United States v. Fenner, 600 F.3d
1014, 1024-25 (8th Cir. 2010). To the extent that Veasley seeks to set aside her guilty
plea based on her misunderstanding of the guidelines and of promises that her counsel
made to her during plea negotiations, this matter is not properly raised for the first
time on appeal. See United States v. Murphy, 899 F.2d 714, 716 (8th Cir. 1990)
(claim that guilty plea was involuntary is not cognizable on direct appeal unless first
presented to district court).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issues for appeal. Accordingly,
we affirm.
                       ______________________________




                                         -2-